Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 1 of 6 PageID #: 1421




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  GORDON MITCHUM,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
  v.                                                  )         Case No. 1:19-cv-02277-DLP-JPH
                                                      )
  CITY OF INDIANAPOLIS,                               )
  INDIANAPOLIS METROPOLITAN POLICE                    )
  DEPARTMENT, and in their official and               )
  Individual capacities, the following IMPD officers: )
  RANDALL TAYLOR, MOLLY GROCE                         )
  , and DOES 1-50,                                    )
                                                      )
         Defendants.                                  )


                        Defendants’ Objection to Plaintiff’s Trial Witnesses

         Defendants, by counsel, object to the below witnesses from Plaintiff’s Amended Witness

  List. [Dkt. 131]. In support of their objections, Defendants state as follows.

  1.     Defendants object to Plaintiff calling Ella White.

         Defendants object to Plaintiff calling Ella White as a witness at trial. Ms. White is

  Plaintiff’s daughter but was not present for the incident giving rise to this lawsuit. It appears Ms.

  White is going to testify regarding the affect the incident has had on the Plaintiff, her mother, her

  family, and the layout of the property. She is unable to offer evidence on a fact that is of

  consequence in determining Plaintiff’s action against the Defendants.

         Indeed, to prevail at trial, Plaintiff must establish that the Defendants or the City’s

  policies caused Defendant Groce to seize Plaintiff and use excessive force against him. Ms.

  White unable to testify about that issue. Thus, her testimony is irrelevant and inadmissible. See

  Fed. R. Evid. 401 and 402.




                                                    1
Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 2 of 6 PageID #: 1422




          However, even if her testimony was relevant, which it is not, its probative value would be

  substantially outweighed by a danger of confusing the issues, misleading the trier of fact, undue

  delay, wasting time, and needlessly presenting cumulative evidence. “The court may exclude

  relevant evidence if its probative value is substantially outweighed by a danger of one or more of

  the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

  time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The substance of her

  testimony will be presented by other witnesses at trial. Plaintiff is expected to testify at trial.

  [Dkt. 131, ¶ 1]. Plaintiff “will be testifying to his damages as well as the facts of the events

  giving rise to this case. Mr. Mitchum will also testify about the physical lay out of his property

  and the impact that IMPD deliberate indifference to his safety has caused himself and his

  family.” Id.

          Since White will testify about matters with little to no probative value that other

  witnesses will testify about, her testimony should be precluded under Rule 403 as cumulative

  evidence. See McCauley v. Nucor Corp., 2007 WL 2316463, at *7 (S.D. Ind. Aug. 10, 2007)

  (granting Defendant’s motion to exclude Plaintiff’s expert witness, in part, because witness’s

  “testimony [wa]s cumulative and offers nothing new that would assist the trier of fact because

  the remainder of his opinions are already well covered by the other three experts …[so] [h]e adds

  nothing novel or particularly insightful…”); accord United States v. Savage, 505 F.3d 754, 762

  (7th Cir. 2007) (affirming the district court’s exclusion of evidence at trial “finding that concerns

  for confusion of the issues and presentation of cumulative evidence outweighed the limited

  probative value of the [evidence]”).

          After hearing from Plaintiff, the trier of fact will not benefit from hearing the cumulative

  testimony Ms. White will offer. Thus, Defendants respectfully request that this Court exclude the




                                                     2
Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 3 of 6 PageID #: 1423




  testimony of Ella White at trial because her testimony would be irrelevant and its probative value

  would be substantially outweighed by a danger of confusing the issues, misleading the trier of

  fact, undue delay, wasting time, and needlessly presenting cumulative evidence. See Fed. R.

  Evid. 401, 402, and 403.

  2.     Defendants object to Plaintiff calling Ryan Martin.

         Defendants object to Plaintiff calling Mr. Martin as a witness at trial. It appears Mr.

  Martin is going to testify regarding the number of bites by IMPD K-9s compared to K-9s in other

  US law enforcement agencies and testify to documents obtained through public records requests

  and media outlets. He is unable to offer admissible evidence and therefore should be excluded.

         Mr. Martin is a reporter, and therefore not qualified to enter evidence regarding the

  number of bites by the IMPD K-9s or K-9s in other US law enforcement agencies. It appears

  Plaintiff will be attempting to enter records received by Plaintiff and/or Mr. Martin through the

  business records exception to the rule against hearsay. Fed. R. Evid. 803(6). Mr. Martin lacks the

  foundation to present those records as he is not someone with personal knowledge of the records.

  Fed. R. Evid. 803(6)(A). And, as argued in Defendants Objection to Plaintiff’s Trial Exhibits,

  Defendants are not in possession of the records. Thus, the records, and Mr. Martin’s testimony,

  should be excluded.

          Punitive damages are recoverable under § 1983 if Plaintiff makes a showing of “evil

  motive or intent, or ... reckless or callous indifference to the federally protected rights of others.”

  Smith v. Wade, 461 U.S. 30, 35, 56 (1983). See also Woodward v. Corr. Med. Servs. of Illinois,

  Inc., 368 F.3d 917, 930 (7th Cir. 2004)(“Punitive damages are recoverable in § 199 (2017 rev.)

  1983 actions where the defendant had a reckless or callous disregard to the federally protected

  rights of others.”). Mr. Martin is unable to testify whether Defendants had an evil motive or




                                                     3
Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 4 of 6 PageID #: 1424




  intent, or whether they acted recklessly or callously to Plaintiff’s federally protected rights. Thus,

  his testimony is irrelevant and inadmissible. See Fed. R. Evid. 401 and 402.

  3.     Defendants object to Plaintiff calling Emma Hyndman.

         Defendants object to Plaintiff calling Emma Hyndman as a witness at trial. It appears Ms.

  Hyndman is going to testify regarding the number of bites by IMPD K-9s compared to K-9s in

  other US law enforcement agencies and testify to documents obtained through public records

  requests and media outlets. She is unable to offer admissible evidence and therefore should be

  excluded.

         Ms. Hyndman is a law-clerk at Plaintiff’s counsel’s firm, and therefore not qualified enter

  evidence regarding the number of bites by the IMPD K-9s or K-9s in other US law enforcement

  agencies. It appears Plaintiff will be attempting to enter records received by Plaintiff and/or Ms.

  Hyndman through the business records exception to the rule against hearsay. Fed. R. Evid.

  803(6). Ms. Hyndman lacks the foundation to present those records as he is not someone with

  personal knowledge of the records. Fed. R. Evid. 803(6)(A). Thus the records, and Ms.

  Hyndman’s testimony are hearsay.

          Punitive damages are recoverable under § 1983 if Plaintiff makes a showing of “evil

  motive or intent, or ... reckless or callous indifference to the federally protected rights of others.”

  Smith v. Wade, 461 U.S. 30, 35, 56 (1983). See also Woodward v. Corr. Med. Servs. of Illinois,

  Inc., 368 F.3d 917, 930 (7th Cir. 2004)(“Punitive damages are recoverable in § 199 (2017 rev.)

  1983 actions where the defendant had a reckless or callous disregard to the federally protected

  rights of others.”). Ms. Hyndman is unable to testify whether Defendants had an evil motive or

  intent, or whether they acted recklessly or callously to Plaintiff’s federally protected rights. Thus,

  her testimony is irrelevant and inadmissible. See Fed. R. Evid. 401 and 402.




                                                     4
Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 5 of 6 PageID #: 1425




                                      Respectfully submitted,



                                      s/ Andrew C. Scheil
                                     Andrew C. Scheil (33826-49)
                                     Assistant Corporation Counsel
                                     Office of Corporation Counsel
                                     200 East Washington Street, Room 1601
                                     Indianapolis, Indiana 46204
                                     Telephone: (317) 327-4055
                                     Fax: (317) 327-3968
                                     E-Mail: andrew.scheil@indy.gov

                                     Attorney for the Defendants




                                        5
Case 1:19-cv-02277-DLP-JPH Document 134 Filed 07/12/21 Page 6 of 6 PageID #: 1426




                                  CERTIFICATE OF SERVICE


         I certify that this document was electronically filed on July 12, 2021. The same day, the

  following e-filing users were served electronically:

   Jonathan C. Little                                  Martin A. Brown
   Derrick Morgan                                      John F. Kautzman
   Annemarie Alonso                                    Andrew R. Duncan
   SAEED & LITTLE, LLP                                 Edward J. Merchant
   jon@sllawfirm.com                                    RUCKELSHAUS, KAUTZMAN,
   derrick@sllawfirm.com                               BLACKWELL & BEMIS, LLP
   annie@sllawfirm.com                                 mab@rucklaw.com
   Attorneys for Plaintiff                             jfk@rucklaw.com
                                                       ard@rucklaw.com
                                                       ejm@rucklaw.com
                                                       Attorneys for Defendant Molly Groce

                                                         /s/ Andrew C. Scheil__
                                                         Andrew C. Scheil (33826-49)
                                                         Assistant Corporation Counsel




                                                   6
